Title: To James Madison from John Gavino, 23 February 1804 (Abstract)
From: Gavino, John
To: Madison, James


23 February 1804, Gibraltar. No. 145. Last wrote on 10 Feb. reporting his receipt of a letter from Captain Thom and the news “of a Tripolin Cruiser being at Sea, which Occasiond the Argus Capn: Hull to go to Examine Cape d’Gatt & Cape Pallas.” Now informs JM of the arrival of the Citizen with gun carriages on 21 Feb. Thom delivered the original of JM’s letter of 2 Nov. 1803. Directed the Citizen to proceed to Tangier “agreeable to Consul Simpsons Desire …, which they accordingly did yesterday, taking with them your Dispatches for said Gentn:, those for Consul Lear Comodor Prible &ca. will forward by first opportunity.”
“Mr. Thom told me two french 74 Gun Ships and frigate had gone from L’Orient to Rochford, & a Division of Gun Briggs for Brest, that the General taulk there was that the Army Collecting at Brest would make an attempt for Ireland.” “Three days ago” the Royal Sovereign, Captain Malcolm, arrived from Ushant “to reinforce Lord Nelsons fleet, the Cap: told us when he left Lord Cornwallis’ fleet it Consisted of 25 Sail the Line of wch: 11 three Deckers cruising off Brest.”
“Capn: Hull in the Argus just returnd in 36 hours from Alicante could get no accounts of the Tripolin in question, but brings info[r]mation of Comodor Prible having Captured one with about 60 Men, which he carried to Cyracuse, where he was prepairing to return off Tripoly.” Hull learned from the captain of the Equality from Leghorn “that the french had Embargoed all Vessels there, amongst which was the American Ships Piomingo, and Alexr: Hodgson, and orderd 200,000 Rations to be got ready in 24 hours, and Impressd 2000 Genoese Sailors for the Ships of Warr, it was supposed they intended to Visit the Island of Sicily or Sardinia.” Hull intends to leave “in the Morning” for Tangier “to assist with his [boats] and Men, if necessary to unload the Carriages.” Adds in a postscript that two eighteen-gun imperial brigs have arrived from the Adriatic to guard the trade of the Holy Roman Empire with Morocco. Adds in a 27 Feb. postscript that he encloses two dispatches from Pulis. “Comodor Prible tells me the Vessel he Captured off Tripoly had on board some of the Bashaws Principal officers a Number of Soldiers & 30 Women, in all 60 Persons.” Adds in a third postscript: “by a Boat just arrived from Tangier, I find half the Carriages were Landed when she left [th]at Place.”
 

   
   RC, two copies (DNA: RG 59, CD, Gibraltar, vol. 2). First RC 3 pp.; marked “(Duplicate)”; docketed by Wagner: “Recd. 4 May / Arrival of the Gun-carriages for the Emperor. / Com. Preble’s prize.” Second RC 3 pp.; docketed by Wagner as received 14 May; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:452–53. Second RC lacks the second and third postscripts.



   
   For Preble’s capture of the Mastico, see Joseph Pulis to JM, 20 Jan. 1804, and n. 1.



   
   One of these was evidently Pulis to JM, 20 Jan. 1804.


